Citation Nr: 1811351	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as depression. 

2.  Entitlement to service connection for residuals of a head injury.

3. Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right eye disability.

5.  Entitlement to service connection for cervical spine disability. 

6.  Entitlement to service connection for lumbar spine disability. 

7.  Entitlement to an initial compensable rating for residuals of a T7 compression fracture.

8.  Entitlement to an initial compensable rating for residual scar, status post left arm abrasion with history of second degree burns.
ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980 and June 1981 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded these claims in July 2015 for additional development.  During the course of the appeal, in August 2016, the Appeals Management Center granted service connection for residual scars status post right hand lacerations, assigning an initial noncompensable rating effective September 8, 2010.  That action constituted a full grant of the benefits sought, and the claim for service connection for residual scars status post right hand lacerations is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to initial compensable ratings for residuals of a T7 compression fracture and residual scar, status post left arm abrasion with history of second degree burns, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran's claims for a psychiatric disorder, residuals of a head injury, tinnitus, right eye, cervical and lumber spine disabilities are not etiologically related to his active duty.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, residuals of a head injury, tinnitus, right eye, cervical and lumber spine disabilities have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017).   

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.30(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2017). This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Psychiatric Disorder

The Veteran claimed entitlement to service connection for depression.  The Board notes that his service treatment records (STRs) reflect he was treated for depression in December 1979.  He asserts he has experienced continual bouts of depression since that time.  In addition, his private treatment records show he was admitted for suicidal ideation in August 2008, and at that time, diagnosed with a bipolar and major depressive disorder.  In light of the evidence of record, the Board remanded the claim to provide the Veteran with a VA examination.  This was accomplished in July 2016.

The examiner, however, determined that the Veteran did not meet the criteria for bipolar disorder.  Instead, the examiner diagnosed the Veteran with alcohol disorder, in remission, and depression.  In any event, he opined that the Veteran's psychiatric disorder was not related to the Veteran's period of active duty.  In reaching this conclusion, the examiner observed that the Veteran began to drink either before or during his military service to an excessive degree.  He noted that the Veteran was vague on the history but stated that he was drinking heavily while on active duty and for a while took Antabuse but stopped taking this medication.  In addition, the examiner observed that the Veteran received treatment from a psychiatrist on a few occasions regarding his alcohol use and was placed on Antabuse.  The Veteran, however, resumed drinking.  The Veteran reported that he was diagnosed with depression at that time; however, since he was still drinking actively, no formal diagnosis could reasonably be made.  Moreover, he stated that he stopped drinking about15 or 16 years ago but noticed that his depression became worse at that time.  

On mental status examination, the Veteran was alert and cooperative.  The examiner observed that the Veteran's mood was somewhat somber/tense.  There was no evidence of psychoses.  Moreover, the examiner commented that the Veteran appeared to be suffering from chronic depression per his report and his medical history indicated that he was prescribed Lamictal, which could be used for mood issues although it possibly was being treated for other issues.  Additionally, the examiner observed that the record indicated the Veteran did not have any significant depression as reported by his primary care physicians.  In any case, he stated that there was no evidence the Veteran suffered from any significant depression other than that possibly associated with chronic alcohol abuse while on active duty. 

Regarding the negative diagnosis for bipolar disorder, the examiner observed that there was no history of mood swings or any other periods of time when the Veteran would be showing manic or hypomanic symptomatology in his history.  As far as his current depression was concerned, the examiner noted that the Veteran stated that he did suffer from mild depression, but specifically denied any major mental health problems between 1981 and 1986.  The examiner, therefore, stated that even if the Veteran had legitimate depressive disorder issues while on active duty in 1979 as he alleged, there was no evidence that the depression continued from that time.  He further commented that there was also no evidence of a bipolar disorder or other recurrent mood disorder, which would be reasonably expected to have difficulty periods of time of remission.  The examiner stated that the Veteran clearly stated that he was drinking almost continuously from the time he was in the military or perhaps before until around 2000.  He stated that this supported a diagnosis of alcohol use disorder, currently in remission, but opined that it was less likely than not that any current depressive symptomatology was related to his military service or represented a continuation of any mental health symptomatology, which may have been present while he was on active duty.

Unfortunately, the evidence of record fails to substantiate the Veteran's claim that his psychiatric disorder is related to his period of active duty.  While the Veteran sincerely believes that it is, and lay persons are competent to provide opinions on some medical issues, the issue of whether his current psychiatric disorder is related to service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the probative evidence of record includes the July 2016 VA medical opinion, which shows that the Veteran's depression in service is not related to his current depression nor does he have a diagnosis of bipolar disorder.  Accordingly, the claim must be denied.

Head Injury Residuals

The Veteran stated that in 1978 while he was walking in a parking lot, someone hit him with a can of beer on his forehead and he sustained a laceration, which required stitches over the left eyebrow.  At that time, he had no loss of consciousness, dizziness or headache.  In addition, he alleges that in 1979 while playing football, someone elbowed him.  He claims he was unconscious for few minutes and had memory loss for a day or so.  He was not admitted to the hospital and had no X-rays done.

In response to this claim, the Veteran underwent a VA Traumatic Brain Injury (TBI) examination in June 2011.  The examiner observed that a clinical examination revealed no abnormal neurological findings.  The Veteran's MOCA (Montreal Cognitive Assessment) testing was normal evidenced by a test score of 30 out of 30.  X-rays of the skull were interpreted as "negative skull series."  The examiner, therefore, opined that there was no clinical evidence that the Veteran had a TBI.  The Board, however, determined that examination was inadequate because it was conducted by an occupational medicine physician, citing to the Veterans Benefits Administration's Training Letter dated in January 2009, instructing that TBI examinations should be conducted by either a board-certified or board-eligible physiatrist, neurologist, or psychiatrist, or in the alternative, a clinically privileged practitioner under the close supervision of one of the aforementioned specialists.  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  Resultantly, the Veteran had another VA examination in July 2016.

Similarly, the July 2016 examiner confirmed the results of the June 2011 VA examination.  He stated that although there were a few alleged incidents that could possibly meet the criteria for TBI, there was no documented injury in the Veteran's STRs supporting his claims of being hit in the head with resultant loss or significant alteration of consciousness or amnesia.  The examiner did observe that there was one incident that noted the Veteran was struck in the head and felt "dizzy" but it was also noted by the health care professional that the Veteran appeared to be under the influence of alcohol.  In any event, he stated that the Veteran denied any current symptoms reasonably relatable to these incidents, even if they in fact had constituted a TBI.  In addition, the examiner commented that there was no evidence that any current symptomatology could be related with any degree of medical certainty to the incidents, which allegedly occurred on active duty.  He further noted that the Veteran denied any history of periods of unconsciousness, headache or head injury on three separate occasions while on active duty in 1981, 1985 and 1986 as noted in his STRs.  The Veteran, therefore, opined that it was less likely than not the Veteran suffered a TBI while on active duty either causing or not causing any current residuals.

Despite evidence of an in-service injury, there is no additional lay or medical evidence reflecting any sustained residuals of that event.  There is no medical comment in any of the evidence dated during the appellate period that could be construed to suggest a present disability associated with the in-service injuries. Importantly, the Veteran himself has not provided any additional information concerning any current symptoms or chronic residual condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  Although the Veteran is noted to have had a head injury in service, there is no evidence of a residual disability for which service connection is available.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau, 2 Vet. App. at 143.  Here, because there is no medical or lay evidence of any current residual from the head injury, service connection is not warranted.

Eye Injury

The Veteran underwent a VA eye examination in June 2011.  At that time, the examiner diagnosed pseudophakia of the right eye.  His outpatient treatment records showed he was diagnosed with a nuclear sclerotic cataract in July 2009.  Additionally, his STRs revealed that he was treated for eye injuries twice in October 1977 and August 1981.  However, the VA examiner provided a cursory statement following his diagnosis indicating the condition was "not S/C."  The examiner provided no rationale to support his conclusion that the disability was not service-connected.  Thus, the claim was remanded to obtain an addendum medical opinion from the June 2011 VA examiner.

To this end, the June 2011 VA examiner submitted an addendum opinion in July 2016.  He reiterated that the Veteran's pseudophakia of the right eye was less likely than not related to any incidents of service, including the October 1977 and August 1981 incidents when engine fluid splashed in his right eye.  The examiner explained that superficial contact with fluids on the surface of the eyes does not cause cataracts.  Based on physical examination, the medical evidence of record and the Veteran's statements, the examiner concluded that the Veteran's current pseudophakia of the right eye was not related to service.

Once again, the evidence of record fails to corroborate the Veteran's claim that pseudophakia of the right eye was related to service.  While the evidence of record reflects that the Veteran did injure his right eye while on active duty, the evidence, however, shows that they were acute injuries and did not continue after service.  Moreover, the June 2011 and July 2016 VA examinations collectively demonstrate that those two incidents in service when engine fluid splashed in his right eye, did not cause the Veteran's pseudophakia of the right eye.  While the Veteran sincerely believes that it is, and lay persons are competent to provide opinions on some medical issues, the issue of whether his current eye disorder is related to service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the probative evidence of record includes the June 2011 and July 2016 VA medical opinions, which show that the Veteran's eye injuries in service are not related to his current eye disorder.  Therefore, the claim for a right eye disorder is denied.

Tinnitus

At the outset, the Board notes that the Veteran initially had a VA audiological examination in June 2011.  In the course of this examination, he was diagnosed with recurrent tinnitus.  Following his examination, the audiologist determined the Veteran's tinnitus was less likely as not caused by, or the result of, noise exposure encountered during military service.  The examiner explained the Veteran's STRs did not show complaints of tinnitus during active service and there was no documentation available to support the conclusion that tinnitus was attributable to service.  The examiner further explained that there is no continuity of care for tinnitus in the last 25 years.  However, the Veteran's DD Form 214 identifies his occupational specialty as an Aviation Structural Mechanic.  The Department of the Navy has acknowledged this occupational specialty has a high probability for exposure to hazardous noise.  Based on this fact, the Board determined that the examiner's rationale wholly failed to explain why the Veteran's lack of treatment for tinnitus resulted in his conclusion that the Veteran's current disability was not caused by his established service noise exposure.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing insufficiencies, the Board concluded that a new medical opinion was necessary regarding the claim for tinnitus.

Resultantly, the previous June 2011 VA audiologist submitted a medical addendum opinion in July 2016.  He, however, once again opined that the Veteran's tinnitus was not related to the Veteran's active duty.  After reviewing his initial assessment of the Veteran in June 2011, the STRs and the Veteran's statements, he reiterated that the Veteran's hearing loss was present prior to military enlistment and was not deemed attributable to active military service.  The examiner observed that ear-related problems were denied at the time of military separation in April 1985.  He stated that there was no documented evidence to support the conclusion that tinnitus was caused by, or the result of, noise exposure encountered during active military    service.  In addition, he commented that there was no documented evidence of any acoustic injury sustained during active military service, which might result in tinnitus.  Following careful consideration of all available information, the examiner concluded that it was less likely as not that tinnitus was caused by, or the result of, noise exposure encountered during active military service.

Although the Veteran has tinnitus, service connection nonetheless still is not warranted for this disability.  The July 2016 VA supplemental medical opinion sufficiently explained the examiner's conclusion that the Veteran's tinnitus was unrelated to his military service, primarily citing that the Veteran's hearing loss pre-existed service and that the established noise exposure did not result in the Veteran's currently diagnosed tinnitus.  As already explained, this is a prerequisite to granting service connection - that is, there must be linkage of the tinnitus to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  There is no such correlation in this instance. 

In sum, the Veteran's STRs are entirely unremarkable for suggestion of tinnitus during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  In addition, the July 2016 VA supplemental medical opinion provided adequate explanation as to why the Veteran's tinnitus is not related to his active military service.  Moreover, there is no evidence of continuity of tinnitus from service to the present day.  Instead, the medical and lay evidence of record clearly indicates that it was more than 25 years later when the Veteran was diagnosed with tinnitus.  Consequently, the preponderance of the evidence is against this claim of entitlement to service connection for tinnitus.

Cervical/Lumbar Spine

The Veteran further asserts that he sustained neck and low back injuries (in addition to his service-connected T7 compression fracture) in the June 1984 motor vehicle accident (MVA).  Alternatively, the Veteran claims that his cervical spine disorder was caused by or aggravated by his service-connected T7 compression fracture.

Unfortunately, the probative evidence of record precludes granting service connection for these claims.

The Board notes the Veteran underwent VA examinations in June 2011.  At that time, the Veteran was diagnosed with a cervical strain as well as status post lumbar fusion, L2-5.  The examiner opined the Veteran's cervical spine condition was less likely than not caused by military service, to specifically include his June 1984 MVA.  In support of this conclusion, the examiner found "no continuation" of the disability.  Then, in a May 2012 examination addendum, the examiner stated he did not see any records for neck pain in service.  However, following his June 1984 MVA, the Veteran was treated for neck pain, and complained of a "whiplash" injury.  The Veteran has also stated he has experienced "serious incapacitation" since his in-service MVA.

The Board also observed that the Veteran's STRs were replete with notes showing treatment for low back pain in service.  Additionally, in the course of his April 1985 separation examination, the Veteran again reported low back pain.  During his June 2011 examination, the examiner noted the Veteran's extensive lumbar spine disability history, which included two surgeries.  Following his June 2011 back examination, the examiner concluded it would be speculative to provide an opinion as to the etiology of the Veteran's lumbar spine disability.  However, the examiner did not explain why it would be speculative to provide such an opinion.  Accordingly, the Board remanded these claims for medical addendum opinions from the June 2011 VA examiner.  Subsequently, in July 2016, medical addendum opinions were obtained from a different examiner, who also reviewed the evidence of record.

She, however, opined that the Veteran's cervical and lumbar spine disorders were not related to the June 1984 MVA or any other incidents of service.  The examiner also opined that the cervical spine disorder was less likely than not caused by or worsened by his service-connected thoracic spine disability.  Regarding the cervical spine disorder, the examiner observed that the Veteran's STRs reflect a diagnosis of whiplash after the June 1984 MVA.  She noted that other than the acute neck symptoms status post MVA, there was no pattern of cervical spine chronicity documented during active duty or proximate to active duty.  She observed that the 2011 cervical spine X-rays were reported as normal, except for demineralization.  The examiner, therefore, stated that review of the medical record did not document a cervical spine pathology that could be associated with active duty.  She further commented that 2011 X-rays revealed a compression at T7 only.  She observed that there was no medical evidence the T7 compression had affected the cervical spine.  Accordingly, the examiner concluded that the service-connected T7 compression fracture did not cause or worsen the Veteran's cervical spine disorder.

Similarly, she stated that there was no documentation of a chronic low back condition during active duty or proximate to active duty.  The examiner observed that the Veteran's private medical records showed multiple back injuries after active duty, including a ruptured disc in 1998 and 2002 with surgical repair in 2006 and lower back pain following a motorcycle injury in July 2008.  She noted that the medical records reflect that the Veteran requested workers compensation for a back injury at his job but was denied.  In addition, the examiner observed that the 2010 and 2011 L-S spine X-rays did not show degenerative changes that could be    associated with lower back pain during active duty.  She, therefore, concluded that the medical record did not support a chronic low back injury during or proximate to active duty.

Consequently, the Veteran's claims for service connection for low back and cervical spine disabilities must also be denied.  Although the evidence confirms he has these disabilities, the most probative evidence of record weighs against a finding that they initially manifested during his service or that they are otherwise related or attributable to his service, including the June 1984 MVA.  Even though the Veteran had injuries to his back and neck during his service, this is not tantamount to showing he has chronic (permanent) resultant disabilities that persists today.  Ultimately, the Board must consider all of the evidence relevant to these claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000). 

Here, the medical evidence in this case is unfavorable in terms of attributing these disabilities to his active military service, including the June 1984 MVA.  Additionally, the evidence in unfavorable to the Veteran's claim that his cervical spine disability was caused or worsened by his service-connected T7 compression fracture.  In determining whether there is the required attribution, the examiner considered the Veteran's treatment records, his lay statements and the previous objective physical examination results.  Thus, the opinions had the proper factual foundation or predicate and are found to be of great probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran sincerely believes that his spine disabilities are related to service or a service-connected disability, and lay persons are competent to provide opinions on some medical issues, the issue of whether his current lumbar spine and cervical spine disorders are related to service or a service-connected disability falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the probative evidence of record includes the July 2016 VA medical opinion, which shows that the Veteran's neck and low back pain in service are not related to his current cervical and lumbar spine disabilities, nor is his cervical spine disability caused or aggravated by his service-connected thoracic spine disability.  Therefore, the Board finds that service connection for cervical and low back disabilities is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in these matters.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a psychiatric disorder, residuals of a head injury, tinnitus, right eye disorder, cervical and lumber spine disabilities is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, (1990).


ORDER

Entitlement to service connection for psychiatric disability, claimed as depression, is denied. 

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right eye disability is denied.

Entitlement to service connection for cervical spine disability is denied. 

Entitlement to service connection for lumbar spine disability is denied. 


REMAND

Unfortunately, the claims for increased ratings for residuals of T7 compression fracture and scars on the left arm are once again being remanded for new VA examinations.  In his most recent March 2017 statement, the Veteran indicated that his service-connected residuals of T7 compression fracture had worsened in severity and he was receiving continuous treatment for it.  He also alleged that his July 2016 VA examinations were inadequate.  Further, in Correia v. McDonald, 28 Vet. App. 158 (2016) promulgated since, the United States Court of Appeals for Veterans Claims (CAVC) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia established additional requirements that must be met prior to a finding that a VA examination is adequate.  On the VA examinations in the record the additional testing required under Correia was not completed (and is not shown to be unnecessary or not possible).  Therefore, the claims are being remanded for new VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's service-connected residuals of T7 compression fracture and scars on the left arm, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for the appropriate VA examination to reassess his service-connected residuals of T7 compression fracture.  The claims folder should be made available to the examiner for review, and the examination report should reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

Consistent with the Court's holding in Correia, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

Functional loss during flare-ups and on repeated use: the examiner should elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner should also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner should provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records. 

If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner should specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Also schedule the Veteran for the appropriate VA examination to reassess his service-connected scars on the left arm.  The claims folder should be made available to the examiner for review, and the examination report should reflect that such a review was undertaken.  All necessary tests, if indicated, should be performed.  If possible, the appropriate DBQ should be completed.
All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


